Motion by plaintiff-appellant in a replevin action for a stay of proceedings to retake the chattel by the defendant during the pendency of the appeal. The undertaking given by plaintiff in obtaining possession of the chattel protects the defendant during the plaintiff’s appeal as well as in the earlier stage of the action. Motion granted on condition the appeal is perfected and record and brief filed and served by appellant on or before February 20, 1953, and the appellant is ready to argue at the March Term of this court. Trial of respondent’s separate action is stayed under the same conditions until the determination of the appeal. Foster, P. J., Bergan, Coon and Halpern, JJ., concur; Imrie, J., taking no part.